Citation Nr: 0301650	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  94-33 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey



THE ISSUE

Entitlement to special monthly pension on account of the need 
for regular aid and attendance of another person or on 
account of being permanently housebound.



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from June 1964 to December 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Newark, New 
Jersey, Regional Office (RO), which denied special monthly 
pension on account of the need for regular aid and attendance 
of another person or on account of being permanently 
housebound.  Subsequently, RO hearings were held in March 
1990, January 1991, and October 2000.  

By an October 1999 rating decision, appellant was rated by VA 
as incompetent to handle his financial affairs since that 
date.  

Prior to the RO's certification of the appeal, in a July 2001 
written statement, appellant's service organization 
representative reported that it no longer represented 
appellant since appellant had revoked the power of 
appointment (and a written statement to that effect from 
appellant is of record).  See also 38 C.F.R. §§ 20.607 and 
20.608(a) (2002).  Thus, it appears appellant is currently 
unrepresented in this appeal.  Furthermore, although the RO 
has considered appellant incompetent to handle his financial 
affairs since October 1999, this does not extend to the 
matter of self-representation in this appeal.  

To the extent additional issues may have been raised, since 
they have not been formally adjudicated by the RO.  To the 
extent there are specific issues for which the veteran 
desires consideration, he should address that matter 
specifically with the RO.  The Board has jurisdiction over 
the issue on the title page.  Kellar v. Brown, 6 Vet. App. 
157 (1994).  

Since the Board in the decision herein will award special 
monthly pension on account of the need for regular aid and 
attendance of another person, this renders moot the issue of 
special monthly pension on account of being permanently 
housebound, since that latter issue represents a lesser 
benefit than aid and attendance.  See 38 U.S.C.A. 
§ 1521(d),(e) (West 1991 & Supp. 2002).

FINDINGS OF FACT

1.  Appellant's principal disabilities, for which service 
connection is not in effect, are schizophrenia, currently 
rated as 70 percent disabling; and diabetes mellitus, without 
serious diabetic complications.  

2.  Appellant is able to ambulate without requiring the 
assistance of another person.  He is not institutionalized in 
a nursing home on account of mental or physical incapacity, 
blind, unable to feed and clothe himself, bedridden, or 
incapable of attending to the wants of nature without 
assistance.  He receives regular Prolixin shots at a VA 
outpatient clinic for his schizophrenia and his sister 
dispenses his Cogentin pills to him on a daily basis.  He is 
able to engage in activities of daily living.  

3.  Due to psychiatric disability, appellant has been rated 
by VA as incompetent to handle his financial affairs since 
October 1999.  He has had a long-standing history of 
psychiatric hospitalizations and treatment for schizophrenia.  
Psychiatric symptomatology has included hallucinations and 
suicidal ideation.  Appellant resided at home with his 
parents and sister in a rather sheltered environment for many 
years and currently resides with his sister; and his sister 
has provided regular care and assistance, particularly with 
respect to his attending medical appointments and dispensing 
his psychotropic medication.  

4.  VA medical opinion states that appellant requires aid and 
attendance in instrumental activities of daily living, such 
as shopping, driving, and financial matters.  

5.  It is as likely as not that appellant is unable to engage 
in instrumental activities of daily living due to his 
psychiatric disability, and requires regular aid and 
assistance by another person (currently provided by his 
sister) to protect him from hazards or dangers incident to 
his daily environment.  

CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for 
entitlement to special monthly pension based on the need for 
regular aid and attendance of another person have been met.  
38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.351, 3.352(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the full allowance of the appellate issue by the 
Board's decision herein, any VA duty to assist appellant in 
the development of this claim has apparently been satisfied 
and does not require further elaboration.  

The law and regulations provide that, for pension purposes, a 
person shall be considered to be in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity or, (2) helpless 
or blind, or so nearly helpless or blind as to need the 
regular aid and attendance of another person.  38 U.S.C.A. 
§ 1502(b); 38 C.F.R. § 3.351.  The appellant, who was born in 
August 1944, has been rated as permanently and totally 
disabled for pension purposes since August 1979.  The 
evidentiary record does not reflect that he is blind, 
bedridden, or institutionalized.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).  

The Board has reviewed the entire evidentiary record 
consisting of 12 volumes, including the medical history and 
clinical findings over the years.  The clinical evidence as 
follows is representative of the voluminous evidence on file.  

July and August 1987 private hospitalization records 
indicated that appellant had been involuntarily admitted for 
diagnosed paranoid schizophrenia.  He lived with his mother, 
but was frequently "on the street, and spends his disability 
check irresponsibly within two or three days.  He also 
becomes involved in physical altercations and has not taken 
medications that have been recommended for his predicament....  
[Appellant's] history includes several hospitalizations and 
numerous driving offenses."  

VA clinical records in the 1970's and 1980's included 
complaints of suicidal ideation and hallucinations.  

During a March 1990 RO hearing, appellant testified, at T.4-
9, that his parents regularly drove him to a VA Medical 
Center for his Prolixin shots; that he received shots rather 
than pills to ensure that he took his medication rather than 
"throwing the pills in the garbage or something like that"; 
that the medication was so strong he could not go out, walk 
down the street, or hold a decent conversation with anyone; 
that he could not drive; and that the medications had 
"disturbed the mental system in my eye.  And I can't see."  
He also testified that he went grocery shopping with his 
mother and father once a week, and went to church and had 
meals with them; that his sister, who lived down the street, 
did all the driving; and that his sister drove him for his 
medications every month.  

A November 1990 VA interim clinical summary record reported 
that appellant had a history of multiple VA hospitalizations 
since the mid-1970's; that prior to 1987, he had been non-
compliant with treatment and follow-up care, resulting in 
multiple admissions; that since September 1987, he had been 
cooperating with outpatient treatment and was receiving 
Prolixin (IM every 4 weeks), Sinequan, and Cogentin; that he 
was doing well in that overt psychotic symptoms were under 
control with the medications, although his functioning level 
was limited and he was considered unemployable; that 
prognosis was guarded in view of his history of repeated 
hospitalizations; and that diagnosed schizophrenia was in 
partial remission.   

During a January 1991 RO hearing, appellant testified, at 
T.2-4, that "I tremble to a degree where I can't sit down.  
I start vomiting and stuff like that.  And my vision gets 
blurry and worse....  And I have to wear glasses...because I 
can't see properly.  And I'm walking into things, tripping 
and falling over furniture in the house.  And I have to sit 
down in the chair all day.  And I can't go out to the store 
shopping.  I have to call up and order everything by the 
telephone....  The medication is mailed to me."  He testified 
that his sister drove him to the VA Medical Center for his 
Prolixin shots; and that his physicians did not recommend 
that he venture out of his house "because I could fall down, 
split my head open, get hit by a car or a bus.  I wouldn't 
know what the hell happened to me....  I can't think 
straight."  Additionally, appellant testified that if he had 
to go out, he would usually have someone take him, such as 
his sister.  

On March 1994 VA aid and attendance/housebound and general 
medical examinations, appellant's complaints included 
tremors, hearing voices, hallucinations, and various bodily 
pains.  He reportedly stayed home most of the time to care 
for his invalid mother.  Because of caring for his mother and 
due to his dizzy spells, he would only leave his house about 
once weekly.  No ambulatory difficulties were noted.  On 
March 1994 VA psychiatric examination, appellant stated that 
he had no goal-directed or pleasurable activities and 
described visual and auditory hallucinations.  Clinically, he 
was alert and correctly oriented.  Speech was rambling and 
circumstantial.  There was evidence of a thought process 
disorder with thought blocking and looseness of associations.  
He appeared irritable, suspicious, evasive, and contradictory 
in his responses.  Paranoid persecutory thought disorder was 
evident.  There were ideas of reference and 
memory/concentration were impaired.  Insight was absent.  
Active schizophrenia was diagnosed.  

On July 1998 VA psychiatric examination, a history of 
numerous psychiatric hospitalizations was noted.  Appellant 
reportedly was taking Prolixin and oral medication for 
diabetes.  He denied any other significant medical problems.  
He was taking care of his incapacitated mother, including 
administering her medication and cooking meals.  He had 
occasional auditory hallucinations, delusions, and feelings 
that others were talking about him.  Appellant stated that he 
occasionally felt depressed and had suicidal ideation, but 
that he would never attempt suicide.  Clinically, he appeared 
well oriented.  Speech was described as somewhat tangential.  
Mood was anxious, affect was inappropriate, 
memory/concentration difficulties and a formal thought 
disorder were apparent, and judgment was impaired.  He denied 
current suicidal ideation.  A Global Assessment of 
Functioning (GAF) scale score of 40 was assessed, and severe 
social and industrial inadaptability was noted.   

On July 1998 VA ophthalmologic examination, appellant had 
corrected vision of "20/20"bilaterally.  The maculae of the 
eyes were unremarkable, except for an area of RPE [retinal 
pigment epithelium] changes in the right eye fovea.  
Hyperopia was diagnosed.

VA hospitalization records dated in 1997 and 1998 indicated 
that appellant had hallucinations and other inappropriate 
behavior.  He reportedly had not been compliant with his 
medications.

On July 1998 VA aid and attendance/housebound/general medical 
examination, appellant had no physical complaints.  He lived 
with his mother.  His height was 5 feet, 9 inches and weight 
was 175 pounds.  Blood pressure was 150/78.  His skin, heart, 
and lower extremities were normal.  Serum and urine 
laboratory studies were essentially unremarkable, including 
glucose and HGBA1C.  Chest x-ray and electrocardiographic 
studies were also unremarkable.  It is of substantial import 
that the examiner stated that although appellant was able to 
engage in activities of daily living, he was unable to drive; 
that his sister was his "guardian" and handled all money 
matters; and that "[p]atient needs Aid and Attendance 
secondary to unable to function IADL."  In October 1998 and 
January 1999 addendums, the examiner explained that appellant 
was unable to drive or handle financial matters such as 
shopping and banking; that IADL was an acronym for 
instrumental activities of daily living; and that appellant 
was incompetent due to being unable to drive, handle 
financial matters, or shop, and that these were due to his 
medical condition and the diagnosis of schizophrenia.  

During an October 2000 RO hearing, appellant testified, at 
T.2-10, that he had been hospitalized for schizophrenia at a 
VA Medical Center six months ago and "[i]t was acting up, I 
couldn't function properly, I can't function properly, I pass 
out in the street"; that after his parents died and his 
sister bought their house, she and the appellant reside there 
on different floors; that his sister administered medication 
to him, provided him food to cook, paid all the bills, and 
handled his finances.  Further, he testified that his sister 
drove him every two weeks for his Prolixin shots and "she 
takes the day off to take me up there."  Significantly, he 
divulged that his sister controlled his Cogentin supply and 
provided him a pill every morning because "I can't take an 
overdose"; that he had an overdosed once; and that he and 
his sister would grocery shop together.  

A November 2000 VA field examination report based on an 
interview with appellant in November 1999, indicated that 
appellant resided by himself in a first-floor apartment of a 
two-family house owned by his mother; that his mother and 
sister lived on the second floor; and that appellant wore 
glasses and was fully ambulatory.  Significantly, appellant 
was described as disheveled and "smelled like he hadn't 
bathed in quite a while....  The veteran appears to be 
marginally oriented as to time, place, and events.  He was 
able to respond to basic questions but I do not believe he is 
capable of rationalizing."  It was noted that appellant 
admitted to having auditory hallucinations; that he was 
capable of taking care of personal needs without assistance 
but grooming was not a priority; that he appeared to spend 
his time just staying in his apartment or hanging around the 
area; and that he often went to the local Salvation Army for 
food.  

Recent VA outpatient treatment records reveal that in 
November 2000, diet-controlled diabetes and borderline 
hypertension were assessed.  Appellant was reportedly a 
smoker.  His heart, eyes, extremities, and gait were 
unremarkable.  He was receiving Prolixin shots on a regular 
basis.  

The RO denied the claim on the grounds that appellant is able 
to accomplish significant activities of daily living without 
assistance.  However, the Board has applied the controlling 
language of the applicable regulation 38 C.F.R. § 3.352(a) to 
the facts of this case and reaches a different conclusion.  
Pertinent language of 38 C.F.R. § 3.352(a) states that the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others; and that the 
determination includes such conditions as mental incapacity 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  Significantly, the phrase "to protect 
the claimant from hazards or dangers incident to his daily 
environment" does not appear by the language of 38 C.F.R. 
§ 3.352(a) to be limited in this case to just hazards or 
dangers to appellant's physical safety, and would arguably 
appear to encompass those hazards or dangers resulting from 
an inability to engage in certain instrumental activities of 
daily living.  It appears from the evidentiary record that 
appellant's schizophrenia has severely affected him socially 
and industrially for many years; that appellant has been 
cared for on a long-standing, regular basis by his sister, 
who resides in the same residence although on a different 
floor; and that but for such regular aid and attendance, it 
would be doubtful in light of his prior history of suicidal 
ideation, failure to remain compliant with psychotropic 
medications, and incompetence to handle his financial 
matters, that appellant would be able to protect himself from 
hazards or dangers incident to his daily environment.  

It is also very significant that the examiner who conducted 
the July 1998 VA examination in question opined that 
appellant was in need of aid and attendance because of an 
inability to perform instrumental activities of daily living; 
and that medical opinion has not been rebutted by any other 
competent evidence of record.  As the United States Court of 
Appeals for Veterans Claims (Court) explained in Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990), "[b]y reasonable 
doubt is meant one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility."  
The Court, referring to sandlot baseball rules by analogy, 
explained the benefit-of-the-doubt rule as "if, however, the 
play is close, then the runner is called safe by operation of 
the rule that [']the tie goes to the runner.[']"  

Thus, based on the entire evidentiary record, including VA 
medical opinion, the Board concludes that it is at least as 
likely as not that appellant's schizophrenia requires regular 
aid and attendance by another person, in order to protect 
himself from hazards or dangers of his daily environment.  
Consequently, the criteria for special monthly pension by 
reason of being in need of regular aid and attendance of 
another person as set forth in 38 C.F.R. § 3.352(a) are met.  


ORDER

Special monthly pension on account of the need for regular 
aid and attendance of another person is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

